ON MOTION FOR REHEARING.
We have carefully examined the motion for a rehearing in the light of the brief and oral argument of able counsel representing appellant, but can see no sufficient reason for changing the conclusions heretofore reached in the case. We desire, however, to modify the statement in the opinion that the State offered to prove that the defendant attempted suicide. It seems that the State only offered to prove that a knife was given to defendant, but the court promptly excluded the testimony and thereby prevented any further investigation in that line. But this was immaterial. The question to be considered was whether the discussion in the jury room of the attempted suicide operated injuriously to appellant's rights, and for the reasons stated in the opinion we held not.
The motion is overruled.
Motion for rehearing overruled.
Judges all present and concurring. *Page 138